UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 9/30/2010 -1- FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus Short-Intermediate Municipal Bond Fund SEMIANNUAL REPORT September 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 32 Financial Highlights 36 Notes to Financial Statements 44 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This semiannual report for Dreyfus Short-Intermediate Municipal Bond Fund covers the six-month period from April 1, 2010, through September 30, 2010. Although a double-dip recession remains an unlikely scenario in our analysis, recent uncertainty regarding the breadth and strength of the U.S. and global economic recoveries has led to bouts of weakness in a number of asset classes. Municipal bonds have been a notable exception, gaining value during the reporting period amid robust demand from investors seeking tax-free income from a relatively scarce supply of securities in a low interest-rate environment. Uncertainty will probably remain in the broader financial markets until we see a sustained improvement in economic growth; but the favorable influences underlying the municipal bond markets advance could persist for some time to come. A declining supply of newly issued tax-exempt securities, the possibility of higher federal income tax rates and low current yields among comparable-term taxable bonds could continue to support municipal bond prices. During these market conditions, we suggest that you meet with your financial advisor regularly to review your investments in todays slow-growth economic environment, as well as your income needs and future investment goals relative to your specific risk profile. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2010, through September 30, 2010, as provided by James Welch, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2010, Dreyfus Short-Intermediate Municipal Bond Funds Class A shares produced a total return of 2.19%, Class B Shares returned 1.70%, Class D shares returned 2.27% and Class I shares returned 2.34%. 1 In comparison, the funds benchmark, the Barclays Capital 3-Year Municipal Bond Index (the Index), produced a total return of 2.25% for the reporting period. 2 Municipal bonds generally rallied during the reporting period amid robust demand for a limited supply of securities. The funds Class D and I shares produced returns that were modestly higher than its benchmark, primarily due to its emphasis on revenue-backed bonds. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus, but may continue to hold bonds which are subsequently downgraded to below investment grade.The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Factors Supported Municipal Bonds The U.S. economy has continued to recover from the recession, but the pace of the expansion has been slower than historical averages. In addition, investors responded cautiously to new economic concerns stemming from a sovereign debt crisis in Europe and inflationary pressures in China. Meanwhile, most states have continued to struggle with declining tax revenues and intensifying demand for services. In light of these ongoing challenges, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0.00% and 0.25%. Still, municipal bonds generally gained value during the reporting period due to favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly due to the Build America Bonds program, which shifted a substantial portion of new issuance to the taxable bond market. At the same time, demand for short- and intermediate-term municipal bonds intensified as investors sought alternatives to low yielding, fixed-price money market funds. Consequently, municipal bonds outperformed U.S. government securities with comparable maturities. Security Selection Strategy Boosted Fund Returns In the generally rallying market environment, the fund received particularly positive contributions to relative performance from bonds backed by revenues from waterworks, sewer systems and other municipal facilities. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts, which lagged market averages. In addition, the fund benefited from municipal bonds backed by the states settlement of litigation with U.S. tobacco companies. Bonds issued to finance industrial development projects and health care facilities also produced above-average returns due to robust demand for higher yielding securities. Finally, the funds focus on bonds in the short-intermediate range proved beneficial due to relatively steep yield differences along that part of the maturity spectrum, which helped enhance total returns as holdings moved toward their final maturities. In light of the subpar economic recovery and tighter credit spreads, we gradually reduced the funds exposure to riskier market sectors and 4 upgraded its overall credit quality. Our bias toward higher-quality securities included bonds for which the money for early redemption has been set aside in escrow. Although these high-quality bonds produced positive absolute returns during the reporting period, they detracted from the funds performance when investors continued to prefer more speculative investments. Supply-and-Demand Factors May Remain Favorable Many states have continued to face elevated fiscal pressures, but we do not currently expect a return to recessionary conditions. Still, we are aware that higher yielding municipal bonds already have rallied strongly, suggesting to us that the bulk of their gains for the current cycle are behind us. Therefore, we have intensified our focus on higher-quality bonds. We remain optimistic over the longer term. We anticipate a more ample supply of newly issued bonds when the Build America Bonds program either ends or is renewed with lower federal subsidies at the end of this year. In the meantime, demand seems likely to stay robust as investors grow increasingly concerned regarding potential federal income tax rate increases. October 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class B shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax- exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short-Intermediate Municipal Bond Fund from April 1, 2010 to September 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2010 Class A Class B Class D Class I Expenses paid per $1,000  $ 4.26 $ 8.39 $ 3.55 $ 2.94 Ending value (after expenses) $1,021.90 $1,017.00 $1,022.70 $1,023.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2010 Class A Class B Class D Class I Expenses paid per $1,000  $ 4.26 $ 8.39 $ 3.55 $ 2.94 Ending value (after expenses) $1,020.86 $1,016.75 $1,021.56 $1,022.16  Expenses are equal to the funds annualized expense ratio of .84% for Class A, 1.66% for Class B, .70% for Class D and .58% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Alabama1.2% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 5/1/13 2,350,000 2,604,787 Birmingham Water Works Board, Water Revenue 5.00 1/1/13 2,665,000 2,894,350 Mobile Industrial Development Board, PCR (Alabama Power Company Barry Plant Project) 4.75 3/19/12 2,000,000 2,104,580 Alaska.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 3,000,000 3,378,120 Arizona2.0% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/13 2,690,000 a 2,994,239 Regional Public Transportation Authority, Transportation Excise Tax Revenue (Maricopa County Public Transportation Fund) 5.00 7/1/13 4,590,000 5,111,791 Rio Nuevo Multipurpose Facilities District, Subordinate Lien Excise Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/15/14 3,770,000 4,319,214 California6.3% California, GO (Various Purpose) 5.00 2/1/13 2,500,000 2,722,775 California Department of Water Resources, Power Supply Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/1/12 4,175,000 4,499,147 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.00 2/1/11 1,500,000 1,513,695 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 4,225,000 4,604,363 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/14 4,000,000 4,453,520 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 11,010,000 12,071,254 Los Angeles County Metropolitan Transportation Authority, General Revenue (Union Station Gateway Project) 5.00 7/1/13 1,150,000 1,274,407 Los Angeles County Metropolitan Transportation Authority, Proposition A First Tier Senior Sales Tax Revenue 5.00 7/1/14 5,000,000 5,741,750 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue 5.00 7/1/14 2,000,000 2,295,100 Colorado1.2% Black Hawk, Device Tax Revenue 5.00 12/1/12 760,000 788,743 Denver City and County, Airport System Revenue 5.00 11/15/11 3,000,000 3,138,060 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 2,000,000 2,092,040 Northwest Parkway Public Highway Authority, Revenue (Prerefunded) 7.13 6/15/11 1,120,000 b 1,192,352 Connecticut.2% Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/10 1,390,000 1,390,167 Delaware.2% Delaware Economic Development Authority, PCR (Delmarva Power and Light Company Project) (Insured; AMBAC) 4.90 5/1/11 1,000,000 1,009,700 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) District of Columbia1.5% District of Columbia, Income Tax Secured Revenue 5.00 12/1/13 5,000,000 5,653,350 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/13 3,300,000 3,644,025 Florida11.3% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 2,000,000 2,040,620 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/14 5,500,000 5,864,925 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 3/1/12 750,000 778,417 Clearwater, Water and Sewer Revenue 5.00 12/1/13 1,400,000 1,570,982 Florida Department of Transportation, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 3,645,000 3,922,530 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 3,430,000 3,631,341 Florida State Board of Education, Lottery Revenue 5.00 7/1/13 2,555,000 2,843,587 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 2,500,000 2,854,950 Florida State Board of Education, Lottery Revenue 5.00 7/1/14 5,375,000 6,138,142 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/14 3,175,000 3,484,435 Florida State Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/14 2,265,000 2,586,585 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Water Pollution Control Financing Corporation, Water Pollution Control Revenue 5.00 7/15/15 4,315,000 5,041,344 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.00 11/15/13 1,000,000 1,111,080 Hillsborough County Industrial Development Authority, PCR (Tampa Electric Company Project) 5.10 10/1/13 1,855,000 1,964,705 Lee County, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/14 3,000,000 3,313,140 Miami-Dade County, Aviation Revenue (Miami International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/14 1,000,000 1,113,900 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 8/1/14 2,010,000 2,221,271 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/11 2,000,000 2,037,620 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/12 1,200,000 1,302,816 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/14 2,000,000 2,258,760 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 3,870,000 4,132,270 Saint Petersburg, Public Utility Revenue 5.00 10/1/12 2,320,000 2,515,390 Saint Petersburg, Public Utility Revenue 5.00 10/1/13 2,435,000 2,727,030 Sarasota County School Board, COP (Master Lease Purchase Agreement) 5.00 7/1/14 1,365,000 1,519,887 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/14 1,500,000 1,679,445 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 10/1/14 1,715,000 1,793,736 Georgia.9% Fulton County Development Authority, Revenue (Georgia Tech Foundation Funding Student Athletic Complex II Project) 5.75 11/1/13 1,095,000 1,153,265 Georgia Municipal Association Inc., COP (Riverdale Public Purpose Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 5/1/12 1,930,000 2,021,559 Gwinnett County Development Authority, COP (Gwinnett County Public Schools Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 1/1/14 2,100,000 b 2,408,574 Private Colleges and Universities Authority, Student Housing Revenue (Mercer Housing Corporation Project) 6.00 6/1/11 305,000 310,719 Hawaii1.0% Hawaii, Airports System Revenue 5.00 7/1/14 5,575,000 6,163,831 Idaho.3% University of Idaho Regents, General Revenue (Insured; Assured Guaranty Municipal Corp.) 4.38 4/1/11 1,600,000 1,627,456 Illinois2.5% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 1/1/14 2,700,000 b 3,068,496 Cook County, GO Capital Equipment Bonds 5.00 11/15/13 2,000,000 2,244,200 Illinois, GO 5.00 1/1/14 7,300,000 7,945,174 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois, Sales Tax Revenue 5.00 6/15/14 2,340,000 2,618,296 Indiana2.8% Indiana Finance Authority, Revenue (Trinity Health Credit Group) 5.00 12/1/13 2,045,000 2,241,238 Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 3.63 8/1/11 4,000,000 4,106,520 Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 7/1/11 1,850,000 1,913,677 Indiana Transportation Finance Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 1,000,000 b 1,114,590 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 1/1/14 2,230,000 2,401,732 Rockport, PCR (Indiana Michigan Power Company Project) 6.25 6/2/14 3,000,000 3,373,830 Seymour, EDR (Union Camp Corporation Project) 6.25 7/1/12 2,420,000 2,612,777 Kansas.5% Wichita, Hospital Facilities Revenue (Via Christi Health System, Inc.) 4.00 11/15/12 1,000,000 1,052,680 Wyandotte County/Kansas City Unified Government Board of Public Utilities, Utility System Revenue 5.00 9/1/14 2,060,000 2,336,782 Louisiana1.2% Parish of Orleans Parishwide School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 9/1/14 5,885,000 6,435,895 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana (continued) Plaquemines Parish Law Enforcement District, Certificates of Indebtedness (Insured; FGIC) 4.50 3/1/11 1,145,000 1,160,950 Maryland1.9% Baltimore County, GO (Consolidated Public Improvement) 5.00 8/1/13 1,000,000 1,123,780 Harford County, GO (Consolidated Public Improvement) 5.00 7/1/13 2,650,000 2,966,675 Maryland, GO (State and Local Facilities Loan) (Prerefunded) 5.00 8/1/13 4,130,000 b 4,647,943 Northeast Maryland Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/12 3,000,000 3,177,780 Massachusetts1.0% Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/13 2,100,000 2,363,424 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Prerefunded) 5.25 7/1/12 2,250,000 b 2,440,598 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/14 1,300,000 1,476,670 Michigan3.2% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 3,125,000 3,433,969 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 3,000,000 3,149,910 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/12 4,285,000 4,599,133 Michigan Hospital Finance Authority, HR (Oakwood Obligated Group) 5.00 11/1/10 1,500,000 1,503,810 Michigan Municipal Bond Authority, School Loan Revenue 5.25 12/1/12 1,000,000 1,077,030 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 2,500,000 2,827,525 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 3,000,000 3,125,190 Minnesota.8% Saint Paul Independent School District Number 625, GO School Building Bonds (Minnesota School District Credit Enhancement Program) 5.00 2/1/14 1,415,000 1,611,190 Southern Minnesota Municipal Power Agency, Power Supply System Revenue 5.00 1/1/12 3,040,000 3,199,205 Nevada.8% Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/14 1,000,000 1,140,610 Clark County School District, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.50 6/15/14 2,650,000 3,045,592 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.25 6/15/14 1,005,000 1,082,455 New Jersey3.7% New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/14 1,795,000 1,910,939 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/14 1,660,000 1,829,934 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/13 5,000,000 5,666,700 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 5.50 6/15/13 4,000,000 b 4,518,440 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.25 6/1/11 1,000,000 1,009,320 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 7,250,000 b 7,920,335 New Mexico1.7% Albuquerque, Subordinate Lien Airport Revenue 5.00 7/1/12 3,000,000 3,188,430 Gallup, PCR (Tri-State Generation and Transmission Association, Inc. Project) (Insured; AMBAC) 5.00 8/15/14 3,785,000 4,157,293 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 5.25 8/1/14 3,000,000 3,349,170 New York4.6% Erie County Industrial Development Agency, School Facility Revenue (City School District of the City of Buffalo Project) 5.00 5/1/14 1,750,000 1,980,807 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/14 2,120,000 2,423,817 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 2,880,000 3,205,728 New York City, GO 5.00 8/1/15 2,000,000 2,325,320 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Housing Development Corporation, MFHR 3.95 11/1/10 2,505,000 2,509,760 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/13 4,105,000 4,639,594 New York City Transitional Finance Authority, Revenue (New York City Recovery Bonds) 5.00 11/1/14 3,000,000 3,473,370 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,000,000 2,138,760 New York State Housing Finance Agency, Affordable Housing Revenue 4.05 11/1/10 165,000 165,302 New York State Housing Finance Agency, Affordable Housing Revenue (Collateralized; SONYMA) 4.25 5/1/11 1,920,000 1,956,557 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/14 3,535,000 4,023,148 North Carolina.7% Charlotte, GO 5.00 6/1/13 1,000,000 1,116,850 Mecklenburg County Public Facilities Corporation, Limited Obligation Bonds 5.00 3/1/14 3,000,000 3,421,860 Ohio1.8% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 4,000,000 4,057,000 Columbus City School District, School Facilities Construction and Improvement Bonds (GOUnlimited Tax) (Insured; FGIC) (Prerefunded) 5.00 6/1/13 4,000,000 b 4,466,240 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio State University, General Receipts Bonds 5.00 6/1/13 1,150,000 1,281,123 Ohio State University, General Receipts Bonds 5.00 12/1/14 1,265,000 1,464,655 Oklahoma1.1% Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/14 6,000,000 6,793,740 Oregon2.0% Multnomah County, GO 5.00 10/1/14 5,490,000 6,347,209 Oregon Department of Administrative Services, COP 5.00 11/1/13 5,565,000 6,233,468 Pennsylvania6.7% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/14 1,000,000 1,130,740 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,000,000 1,083,200 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,090,760 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/11 1,000,000 1,032,190 Indiana County Industrial Development Authority, PCR (Pennsylvania Electric Company Project) (Insured; National Public Finance Guarantee Corp.) 5.35 11/1/10 5,350,000 5,370,597 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/14 1,200,000 1,385,784 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 3,500,000 3,706,955 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Higher Educational Facilities Authority, Health System Revenue (The University of Pennsylvania) 5.00 8/15/13 3,000,000 3,331,530 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/13 4,225,000 4,694,017 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/13 2,620,000 2,982,477 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/14 5,600,000 6,300,952 Philadelphia, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/11 2,860,000 2,941,510 Philadelphia Hospitals and Higher Education Facilities Authority, HR (Presbyterian Medical Center of Philadelphia) 6.50 12/1/11 735,000 763,503 Philadelphia School District, GO 5.00 9/1/14 4,230,000 4,739,969 Rhode Island.3% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) 5.00 5/15/11 2,000,000 2,042,580 South Carolina3.5% Charleston, Waterworks and Sewer System Capital Improvement Revenue 5.13 1/1/15 1,680,000 1,959,031 Orangeburg Joint Governmental Action Authority, Capital Projects Sales and Use Tax Revenue (Orangeburg County, South Carolina Project) (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/12 2,000,000 2,079,620 Renewable Water Resources, Sewer System Revenue 5.00 1/1/14 1,000,000 1,126,490 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) South Carolina (continued) South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 1/1/14 1,000,000 1,132,680 South Carolina State Ports Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/13 3,700,000 3,709,731 South Carolina Transportation Infrastructure Bank, Revenue 5.00 10/1/13 10,000,000 11,142,600 Spartanburg, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.00 6/1/11 500,000 512,250 Tennessee1.1% Memphis, Electric System Subordinate Revenue 5.00 12/1/14 5,000,000 5,790,250 Shelby County Health Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) 5.00 6/1/12 1,000,000 1,054,610 Texas12.6% Alief Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,725,000 1,905,659 Allen Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/12 1,700,000 1,806,947 Austin, Electric Utility System Revenue (Insured; AMBAC) 5.50 11/15/12 3,100,000 3,395,926 Clear Creek Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,500,000 1,748,490 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.25 2/15/15 1,500,000 1,758,150 Dallas Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 2,000,000 2,331,320 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Fort Worth Independent School District, Unlimited Tax School Building Bonds 5.00 2/15/13 1,000,000 1,099,230 Houston, Combined Utility System First Lien Revenue 5.00 11/15/14 2,785,000 3,239,930 Houston Independent School District, Limited Tax Schoolhouse Bonds 5.00 2/15/15 4,000,000 4,645,920 Katy Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/15 1,625,000 1,887,405 Lower Colorado River Authority, Revenue 5.00 5/15/12 1,000,000 1,068,240 Lower Colorado River Authority, Revenue 5.00 5/15/14 1,000,000 1,133,820 Lubbock, Tax and Waterworks System Surplus Revenue (Certificates of Obligation) 5.00 2/15/14 3,630,000 4,120,123 Mabank Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/15/12 2,650,000 b 2,876,946 Matagorda County Navigation District Number One, PCR (AEP Texas Central Company Project) 5.13 6/1/11 2,000,000 2,044,380 North East Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 8/1/14 2,315,000 2,693,850 Northside Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/14 2,685,000 3,059,558 Pflugerville Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 5.25 8/15/13 1,465,000 1,653,047 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) San Antonio, Airport System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/13 3,000,000 3,327,000 San Antonio, Electric and Gas Systems Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 2/1/14 3,000,000 3,436,560 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/14 4,835,000 5,539,266 Texas Public Finance Authority, GO 5.00 10/1/13 4,000,000 4,514,680 Texas Public Finance Authority, Revenue (Building and Procurement Commission Projects) (Insured; AMBAC) 5.00 2/1/14 2,500,000 2,827,275 Texas Public Finance Authority, Revenue (State Preservation Board Projects) 5.00 2/1/13 4,190,000 4,603,218 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/13 1,460,000 1,609,767 Texas State University System Board of Regents, Financing System Revenue 5.00 3/15/14 1,000,000 1,134,130 Texas Tech University System Board of Regents, Financing System Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 1,785,000 1,894,920 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/12 2,850,000 3,045,339 Titus County Fresh Water Supply District Number One, PCR (Southwestern Electric Power Company Project) 4.50 7/1/11 1,500,000 1,531,140 University of Houston Board of Regents, Consolidated System Revenue 5.00 2/15/13 2,285,000 2,518,001 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Utah.6% Utah Board of Regents, University of Utah HR (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/14 1,500,000 1,699,350 Utah County, EIR (USX Corporation Project) 5.05 11/1/11 2,000,000 2,071,280 Virginia4.8% Arlington County Industrial Development Authority, RRR (Alexandria/Arlington Waste-to-Energy Facility) (Ogden Martin System of Alexandria/Arlington, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.38 1/1/12 2,280,000 2,287,775 Loudoun County, GO 5.00 7/1/14 1,500,000 1,730,925 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/14 1,975,000 b 2,254,245 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 1/1/14 4,500,000 4,681,575 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.20 7/1/14 1,500,000 1,566,900 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/13 3,250,000 3,649,068 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,307,660 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/14 2,000,000 2,307,660 Virginia Public School Authority, School Financing Bonds 5.25 8/1/13 3,935,000 4,445,763 Virginia Public School Authority, School Financing Bonds 5.00 8/1/14 3,865,000 4,459,553 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington4.2% Clark County Public Utility District Number 1, Electric System Revenue 5.00 1/1/13 2,790,000 3,037,947 Energy Northwest, Electric Revenue (Project Number 3) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/12 1,000,000 1,087,780 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/13 2,400,000 2,648,880 FYI Properties, LR (State of Washington Department of Information Services Project) 5.00 6/1/14 1,700,000 1,919,946 Greater Wenatchee Regional Events Center Public Facilities District, Revenue and Special Tax BAN 5.25 12/1/11 3,000,000 3,022,080 Ocean Shores Local Improvement District Number 2007-01, BAN 5.00 8/1/11 2,000,000 2,031,680 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/14 4,500,000 5,109,120 Seattle, Municipal Light and Power Improvement Revenue 5.00 2/1/15 1,500,000 1,740,660 Washington, Motor Vehicle Fuel Tax GO 5.00 1/1/13 5,150,000 5,656,863 Wisconsin2.3% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 6/1/12 5,670,000 b 6,182,568 Wisconsin, GO 5.00 5/1/13 2,405,000 2,672,989 Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/14 3,250,000 3,708,868 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Wisconsin (continued) Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.00 4/15/14 1,390,000 1,498,893 U.S. Related4.7% Puerto Rico Commonwealth Public Improvement GO 5.25 7/1/14 2,300,000 2,516,568 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,120,200 Puerto Rico Electric Power Authority, Power Revenue (Insured; XLCA) 5.00 7/1/11 1,275,000 1,312,982 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 5,000,000 5,339,650 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.00 7/1/12 1,000,000 1,056,010 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 7/1/12 5,000,000 5,323,000 Puerto Rico Housing Finance Authority, Housing Revenue (Vivienda Modernization 1, LLC Projects) 4.75 10/1/11 2,885,000 2,889,010 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/13 1,760,000 1,899,058 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/14 5,000,000 5,465,550 Puerto Rico Municipal Finance Agency, GO (Insured; Assured Guaranty Municipal Corp.) 6.00 7/1/12 1,500,000 1,625,430 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien) 5.00 10/1/13 1,000,000 1,082,290 Total Long-Term Municipal Investments (cost $592,238,334) 24 Short-Term Municipal Coupon Maturity Principal Investments1.2% Rate (%) Date Amount ($) Value ($) California.6% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.28 10/1/10 3,000,000 c 3,000,000 California Infrastructure and Economic Development Bank, Revenue (Asian Art Museum Foundation of San Francisco) (Insured; National Public Finance Guarantee Corp. and Liquidity Facility; JPMorgan Chase Bank) 0.34 10/1/10 1,400,000 c 1,400,000 Illinois.2% Chicago, Second Lien Wastewater Transmission Revenue, Refunding (LOC; Northern Trust Co.) 0.30 10/1/10 1,000,000 c 1,000,000 New York.4% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.27 10/1/10 2,300,000 c 2,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.27 10/1/10 100,000 c 100,000 Total Short-Term Municipal Investments (cost $7,800,000) Total Investments (cost $600,038,334) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a Purchased on a delayed delivery basis. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand noterate shown is the interest rate in effect at September 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) 26 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 33.1 AA Aa AA 37.5 A A A 21.2 BBB Baa BBB 5.8 B B B .2 F1 MIG1/P1 SP1/A1 1.7 Not Rated d Not Rated d Not Rated d .5  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES September 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 600,038,334 617,584,075 Cash 3,921,926 Interest receivable 8,285,025 Receivable for shares of Beneficial Interest subscribed 1,151,500 Prepaid expenses 49,873 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 346,508 Payable for investment securities purchased 4,757,349 Payable for shares of Beneficial Interest redeemed 1,196,107 Accrued expenses 69,570 Net Assets ($) Composition of Net Assets ($): Paid-in capital 613,743,329 Accumulated undistributed investment incomenet 48,286 Accumulated net realized gain (loss) on investments (6,714,491) Accumulated net unrealized appreciation (depreciation) on investments 17,545,741 Net Assets ($) Net Asset Value Per Share Class A Class B Class D Class I Net Assets ($) 53,385,748 347,183 545,984,468 24,905,466 Shares Outstanding 4,025,732 26,185 41,179,513 1,877,769 Net Asset Value Per Share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended September 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 1,490,686 Distribution feesNote 3(b) 266,815 Shareholder servicing costsNote 3(c) 163,979 Registration fees 58,268 Custodian feesNote 3(c) 35,735 Professional fees 32,607 Prospectus and shareholders reports 16,639 Trustees fees and expensesNote 3(d) 6,260 Interest expenseNote 2 1,229 Loan commitment feesNote 2 709 Miscellaneous 26,481 Total Expenses Lessreduction in fees due to earnings creditsNote 3(c) (285) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 34,089 Net unrealized appreciation (depreciation) on investments 7,514,577 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 a Operations ($): Investment incomenet 5,751,694 9,144,299 Net realized gain (loss) on investments 34,089 248,811 Net unrealized appreciation (depreciation) on investments 7,514,577 8,334,983 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (338,689) (177,513) Class B Shares (1,447) (8,555) Class D Shares (5,096,549) (8,637,638) Class I Shares (266,723) (221,564) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 25,095,789 35,522,206 Class B Shares 31,399 355,646 Class D Shares 125,097,143 466,720,315 Class I Shares 9,632,609 34,411,852 Dividends reinvested: Class A Shares 239,657 122,116 Class B Shares 1,446 7,110 Class D Shares 4,635,751 7,557,125 Class I Shares 7,699 722 Cost of shares redeemed: Class A Shares (5,631,315) (2,364,916) Class B Shares (110,981) (623,213) Class D Shares (116,934,741) (174,188,594) Class I Shares (11,994,530) (7,734,486) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 586,955,987 218,487,281 End of Period Undistributed investment incomenet 48,286  30 Six Months Ended September 30, 2010 Year Ended (Unaudited) March 31, 2010 a Capital Share Transactions: Class A Shares sold 1,895,698 2,710,695 Shares issued for dividends reinvested 18,125 9,309 Shares redeemed (427,996) (180,099) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 2,374 27,571 Shares issued for dividends reinvested 109 548 Shares redeemed (8,434) (47,858) Net Increase (Decrease) in Shares Outstanding Class D b Shares sold 9,491,394 35,936,013 Shares issued for dividends reinvested 350,747 580,268 Shares redeemed (8,882,035) (13,366,762) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 730,603 2,634,469 Shares issued for dividends reinvested 581 55 Shares redeemed (909,609) (586,977) Net Increase (Decrease) in Shares Outstanding a From August 3, 2009 (commencement of initial offering) to March 31, 2010 for Class A shares. b During the period ended September 30, 2010, 764 Class B shares representing $10,113 were automatically converted to 764 Class D shares and during the period ended March 31, 2010, 26,267 Class B shares representing $342,251 were automatically converted to 26,267 Class D shares. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund's financial statements. Six Months Ended September 30, 2010 Year Ended Class A Shares (Unaudited) March 31, 2010 a Per Share Data ($): Net asset value, beginning of period 13.09 12.94 Investment Operations: Investment incomenet b .11 .14 Net realized and unrealized gain (loss) on investments .18 .17 Total from Investment Operations .29 .31 Distributions: Dividends from investment incomenet (.12) (.16) Net asset value, end of period 13.26 13.09 Total Return (%) c,d 2.19 2.43 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets e .84 .86 Ratio of net expenses to average net assets e .84 f .85 Ratio of net investment income to average net assets e 1.76 1.81 Portfolio Turnover Rate 7.20 d 10.06 Net Assets, end of period ($ x 1,000) 53,386 33,246 a From August 3, 2009 (commencement of initial offering) to March 31, 2010. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 Six Months Ended September 30, 2010 Year Ended March 31, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 13.09 12.75 12.71 12.63 12.57 12.65 Investment Operations: Investment incomenet a .05 .17 .31 .27 .25 .19 Net realized and unrealized gain (loss) on investments .17 .33 .05 .09 .05 (.08) Total from Investment Operations .22 .50 .36 .36 .30 .11 Distributions: Dividends from investment incomenet (.05) (.16) (.31) (.28) (.24) (.19) Dividends from net realized gain on investments   (.01)    Total Distributions (.05) (.16) (.32) (.28) (.24) (.19) Net asset value, end of period 13.26 13.09 12.75 12.71 12.63 12.57 Total Return (%) b 1.70 c 3.95 2.85 2.87 2.39 .88 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.67 d 1.77 1.76 1.79 1.72 1.70 Ratio of net expenses to average net assets 1.66 d 1.77 e 1.76 e 1.78 1.72 1.70 Ratio of net investment income to average net assets .81 d 1.30 2.49 2.23 1.94 1.50 Portfolio Turnover Rate 7.20 c 10.06 36.97 62.90 48.46 45.00 Net Assets, end of period ($ x 1,000) 347 421 662 429 839 1,021 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2010 Year Ended March 31, Class D Shares (Unaudited) 2010 2009 2008 2007 2006 a Per Share Data ($): Net asset value, beginning of period 13.09 12.75 12.71 12.63 12.57 12.66 Investment Operations: Investment incomenet b .13 .28 .43 .41 .36 .31 Net realized and unrealized gain (loss) on investments .17 .35 .05 .08 .06 (.09) Total from Investment Operations .30 .63 .48 .49 .42 .22 Distributions: Dividends from investment incomenet (.13) (.29) (.43) (.41) (.36) (.31) Dividends from net realized gain on investments   (.01)    Total Distributions (.13) (.29) (.44) (.41) (.36) (.31) Net asset value, end of period 13.26 13.09 12.75 12.71 12.63 12.57 Total Return (%) 2.27 c 4.98 3.85 3.90 3.37 1.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .70 d .72 .77 .77 .76 .76 Ratio of net expenses to average net assets .70 d,e .72 e .77 e .77 e .76 .76 Ratio of net investment income to average net assets 1.94 d 2.17 3.45 3.23 2.89 2.44 Portfolio Turnover Rate 7.20 c 10.06 36.97 62.90 48.86 45.00 Net Assets, end of period ($ x 1,000) 545,984 526,370 217,715 136,999 146,509 192,828 a On January 26, 2006, the funds Board of Trustees approved, effective as of the close of business on March 24, 2006 reclassifying all of the funds Class A and Class P shares as Class D shares of the fund. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 34 Six Months Ended September 30, 2010 Year Ended March 31, Class I Shares (Unaudited) 2010 2009 a Per Share Data ($): Net asset value, beginning of period 13.09 12.76 12.54 Investment Operations: Investment incomenet b .14 .28 .08 Net realized and unrealized gain (loss) on investments .17 .36 .27 Total from Investment Operations .31 .64 .35 Distributions: Dividends from investment incomenet (.14) (.31) (.13) Net asset value, end of period 13.26 13.09 12.76 Total Return (%) 2.34 c 5.03 2.83 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 d .59 .82 d Ratio of net expenses to average net assets .58 d,e .59 e .65 d Ratio of net investment income to average net assets 2.06 d 2.07 3.51 d Portfolio Turnover Rate 7.20 c 10.06 36.97 Net Assets, end of period ($ x 1,000) 24,905 26,920 110 a From December 15, 2008 (commencement of initial offering) to March 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Short-Intermediate Municipal Bond Fund (the fund) is the sole series of Dreyfus Premier Short-Intermediate Municipal Bond Fund (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class D and Class I. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class D shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class D shares are sold at net asset value per share directly by Dreyfus and through certain banks and fund supermarkets, and as a part of certain wrap-fee programs. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized 36 by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly trans action between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  617,584,075  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant 38 transfers between Level 1 or Level 2 fair value measurements occurred at September 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended September 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $6,873,446 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2010. If not applied, $5,134,310 of the carryover expires in fiscal 2011, $44,004 expires in fiscal 2012, $278,375 expires in fiscal 2014, $958,575 expires in fiscal 2015 and $458,182 expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2010 was as follows: tax exempt income $9,019,104 and ordinary income $26,166.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended September 30, 2010, was approximately $163,400 with a related weighted average annualized interest rate of 1.50%. 40 NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses allocated to Class D (exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses) exceed 1 1 / 2 % of the value of the average daily net assets of Class D, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended September 30, 2010, there was no expense reimbursement for Class D shares pursuant to the Agreement. During the period ended September 30, 2010, the Distributor retained $9,856 from commissions earned on sales of the funds Class A shares, and $27 from CDSCs on redemptions of the funds Class B shares. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class D shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B shares and .10% of the value of the average daily net assets of Class D shares. During the period ended September 30, 2010, Class B and Class D shares were charged $1,364 and $265,451, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A and Class B shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2010, Class A and Class B shares were charged $48,629 and $455, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2010, the fund was charged $32,746 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2010, the fund was charged $4,614 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $285. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2010, the fund was charged $35,735 pursuant to the custody agreement. During the period ended September 30, 2010, the fund was charged $2,793 for services performed by the Chief Compliance Officer. 42 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $254,319, Rule 12b-1 distribution plan fees $44,881, shareholder services plan fees $10,198, custodian fees $14,907, chief compliance officer fees $1,783 and transfer agency per account fees $20,420. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2010, amounted to $71,176,301 and $41,821,106, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended September 30, 2010. At September 30, 2010, accumulated net unrealized appreciation on investments was $17,545,741, consisting of $17,821,033 gross unrealized appreciation and $275,292 gross unrealized depreciation. At September 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Trustees held on July 14 and 15, 2010, the Board considered the re-approval for an annual period (through August 31, 2011) of the funds Management Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with investment advisory and administrative services. The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the distribution channels for the fund as well as the diversity of distribution among the funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered Dreyfus research and portfolio management capabilities and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastructure.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. 44 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance and comparisons to a group of retail no-load short municipal debt funds (the Performance Group) and to a larger universe of funds, consisting of all retail and institutional short municipal debt funds (the Performance Universe), selected and provided by Lipper, Inc., an independent provider of investment company data.The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below). The Board members discussed the results of the comparisons for various periods ended May 31, 2010.The Board members noted that the funds total return performance was above or at the Performance Group medians for all periods and above the Performance Universe medians for all periods. The Board members noted that the funds yield performance was variously above, at and below the Performance Group and Performance Universe medians for the periods shown. Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds Lipper category average. The Board members also discussed the funds management fee and expense ratio and reviewed the range of management fees and expense ratios as compared to a comparable group of funds (the Expense Group) and a broader group of funds (the Expense Universe), each selected and provided by Lipper. The Board members noted that the funds contractual management fee was higher than the Expense Group median and the funds actual management fee and expense ratio were higher than the Expense Group and Expense Universe medians. Representatives of Dreyfus stated that there was one other mutual fund managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies and included within the funds Lipper category The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) (the Similar Fund), and stated that there were no other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund.The Board members considered the relevance of the fee information provided for the Similar Fund to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fee under the Management Agreement bears a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that Dreyfus may have realized any 46 economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall performance. The Board concluded that the fee paid by the fund to Dreyfus was reasonable in light of the services provided, comparative performance, expense and management fee information, costs of the services pro- vided and profits to be realized and benefits derived or to be derived by Dreyfus from its relationship with the fund. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 47 NOTES Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. -3- Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. -4- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short-Intermediate Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2010 By: /s/ James Windels James Windels, Treasurer Date: November 22, 2010 -5- EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment
